
	
		I
		111th CONGRESS
		1st Session
		H. R. 2018
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the recognition of certain Native
		  communities and the settlement of certain claims under the Alaska Native Claims
		  Settlement Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unrecognized Southeast Alaska Native
			 Communities Recognition and Compensation Act.
		2.Findings and purpose
			(a)FindingsCongress
			 finds that—
				(1)in 1971, Congress
			 enacted the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) to
			 recognize and settle the aboriginal claims of Alaska Natives to the land Alaska
			 Natives had used for traditional purposes;
				(2)that Act awarded
			 approximately $1,000,000,000 and 44,000,000 acres of land to Alaska Natives and
			 provided for the establishment of Native Corporations to receive and manage the
			 funds and land;
				(3)pursuant to that
			 Act, Alaska Natives have been enrolled in 1 of 13 Regional Corporations;
				(4)most Alaska Natives
			 reside in communities that are eligible under that Act to form a Village or
			 Urban Corporation within the geographical area of a Regional
			 Corporation;
				(5)Village or Urban
			 Corporations established under that Act received cash and surface rights to the
			 settlement land described in paragraph (2) and the corresponding Regional
			 Corporation received cash and land that includes the subsurface rights to the
			 land of the Village or Urban Corporation;
				(6)the southeastern
			 Alaska communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell are
			 not listed under that Act as communities eligible to form Village or Urban
			 Corporations, even though the population of those villages comprises greater
			 than 20 percent of the shareholders of the Regional Corporation for Southeast
			 Alaska and display historic, cultural, and traditional qualities of Alaska
			 Natives;
				(7)the communities
			 described in paragraph (6) have sought full eligibility for land and benefits
			 under that Act for more than 3 decades;
				(8)in 1993, Congress
			 directed the Secretary of the Interior to prepare a report examining the
			 reasons why the communities listed in paragraph (6) had been denied eligibility
			 to form Village or Urban Corporations and receive land and benefits pursuant to
			 that Act;
				(9)the report
			 described in paragraph (8), published in February, 1994, indicates that—
					(A)the communities
			 listed in paragraph (6) do not differ significantly from the Southeast Alaska
			 communities that were permitted to form Village or Urban Corporations under
			 that Act;
					(B)the communities
			 are similar to other communities that are eligible to form Village or Urban
			 Corporations under that Act and receive land and benefits under that
			 Act—
						(i)in
			 actual number and percentage of Native Alaskan population; and
						(ii)with
			 respect to the historic use and occupation of land;
						(C)each such
			 community was involved in advocating the settlement of the aboriginal claims of
			 the community; and
					(D)some of the
			 communities appeared on early versions of lists of Native Villages prepared
			 before the date of the enactment of that Act, but were not included as Native
			 Villages under that Act;
					(10)the omissions
			 described in paragraph (9) are not clearly explained in any provision of that
			 Act or the legislative history of that Act; and
				(11)on the basis of
			 the findings described in paragraphs (1) through (10), Alaska Natives who were
			 enrolled in the 5 unlisted communities and the heirs of the Alaska Natives have
			 been inadvertently and wrongly denied the cultural and financial benefits of
			 enrollment in Village or Urban Corporations established pursuant to that
			 Act.
				(b)PurposeThe
			 purpose of this Act is to redress the omission of the communities described in
			 subsection (a)(6) from eligibility by authorizing the Native people enrolled in
			 the communities—
				(1)to form Urban
			 Corporations for the communities of Haines, Ketchikan, Petersburg, Tenakee, and
			 Wrangell under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.); and
				(2)to
			 receive certain settlement land and other compensation pursuant to that
			 Act.
				3.Establishment of additional Native
			 CorporationsSection 16 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1615) is amended by adding at
			 the end the following:
			
				(e)Native Villages
				of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska
					(1)In
				generalThe Native residents of each of the Native Villages of
				Haines, Ketchikan, Petersburg, Tenakee, and Wrangell, Alaska, may organize as
				Urban Corporations.
					(2)Effect on
				entitlement to landNothing in this subsection affects any
				entitlement to land of any Native Corporation established before the date of
				enactment of this subsection pursuant to this Act or any other provision of
				law.
					.
		4.Shareholder eligibilitySection 8 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1607) is amended by adding at the end the
			 following:
			
				(d)Native Villages
				of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell
					(1)In
				generalThe Secretary shall enroll to each of the Urban
				Corporations for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell those
				individual Natives who enrolled under this Act to the Native Villages of
				Haines, Ketchikan, Petersburg, Tenakee, or Wrangell, respectively.
					(2)Number of
				sharesEach Native who is enrolled to an Urban Corporation for
				Haines, Ketchikan, Petersburg, Tenakee, or Wrangell pursuant to paragraph (1)
				and who was enrolled as a shareholders of the Regional Corporation for
				Southeast Alaska on or before March 30, 1973, shall receive 100 shares of
				Settlement Common Stock in the respective Urban Corporation.
					(3)Natives receiving
				shares through inheritanceIf a Native received shares of stock
				in the Regional Corporation for Southeast Alaska through inheritance from a
				decedent Native who originally enrolled to the Native Village of Haines,
				Ketchikan, Petersburg, Tenakee, or Wrangell and the decedent Native was not a
				shareholder in a Village or Urban Corporation, the Native shall receive the
				identical number of shares of Settlement Common Stock in the Urban Corporation
				for Haines, Ketchikan, Petersburg, Tenakee, or Wrangell as the number of shares
				inherited by that Native from the decedent Native who would have been eligible
				to be enrolled to the respective Urban Corporation.
					(4)Effect on
				entitlement to landNothing in this subsection affects
				entitlement to land of any Regional Corporation pursuant to section 12(b) or
				14(h)(8).
					.
		5.Distribution
			 rightsSection 7 of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1606) is amended—
			(1)in subsection
			 (j)—
				(A)by striking
			 (j) During and inserting the following:
					
						(j)Distribution of
				corporate funds and other net income
							(1)In
				generalDuring
							;
				(B)by striking
			 Not less and inserting the following:
					
						(2)Minimum
				allocationNot
				less
						;
				(C)by striking
			 In the case and inserting the following:
					
						(3)Thirteenth
				Regional CorporationIn the
				case
						;
				and
				(D)by adding at the
			 end the following:
					
						(4)Native Villages
				of Haines, Ketchikan, Petersburg, Tenakee, and WrangellNative
				members of the Native Villages of Haines, Ketchikan, Petersburg, Tenakee, and
				Wrangell who become shareholders in an Urban Corporation for such a Native
				Village shall continue to be eligible to receive distributions under this
				subsection as at-large shareholders of the Regional Corporation for Southeast
				Alaska.
						;
				and
				(2)by adding at the
			 end the following:
				
					(s)Effect of
				amendatory ActThe Unrecognized
				Southeast Alaska Native Communities Recognition and Compensation
				Act and the amendments made by that Act shall not affect—
						(1)the ratio for
				determination of revenue distribution among Native Corporations under this
				section; or
						(2)the settlement
				agreement among Regional Corporation or Village Corporations or other
				provisions of subsection (i) or
				(j).
						.
			6.CompensationThe Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.) is amended by adding at the end the following:
			
				43.Urban
				Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell
					(a)Offer of
				compensation
						(1)In
				generalOn incorporation of the Urban Corporations for Haines,
				Ketchikan, Petersburg, Tenakee, and Wrangell, the Secretary, in consultation
				and coordination with the Secretary of Commerce, and in consultation with
				representatives of each such Urban Corporation and the Regional Corporation for
				Southeast Alaska, shall offer as compensation, pursuant to this Act, 1 township
				of land (23,040 acres) to each of the Urban Corporations for Haines, Ketchikan,
				Petersburg, Tenakee, and Wrangell, and other appropriate compensation in
				accordance with this subsection.
						(2)Local areas of
				historical, cultural, traditional, and economic importance
							(A)In
				generalThe Secretary shall offer as compensation under this
				subsection local areas of historical, cultural, traditional, and economic
				importance to Alaska Natives from the Villages of Haines, Ketchikan,
				Petersburg, Tenakee, or Wrangell.
							(B)Selection of
				landIn selecting the land to be withdrawn and conveyed pursuant
				to this section, the Secretary—
								(i)shall give
				preference to land with commercial purposes; and
								(ii)may include
				subsistence and cultural sites, aquaculture sites, hydroelectric sites,
				tideland, surplus Federal property and eco-tourism sites.
								(C)Contiguous,
				compact sitesThe land selected pursuant to this section shall be
				contiguous and reasonably compact tracts if practicable.
							(D)Valid existing
				rightsThe land selected pursuant to this section shall be
				subject to all valid existing rights and all other provisions of section 14(g),
				including any lease, contract, permit, right-of-way, or easement (including a
				lease issued under section 6(g) of the Act of July 7, 1958 (commonly known as
				the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law
				85–508)).
							(3)Capital
				expensesThe Secretary shall offer as compensation under this
				subsection $650,000 for capital expenses associated with corporate organization
				and development, including expenses for—
							(A)the identification
				of forest and land parcels for selection and withdrawal;
							(B)making conveyance
				requests, receiving title, preparing resource inventories, land and resource
				use, and development planning;
							(C)land and property
				valuations;
							(D)corporation
				incorporation and start-up;
							(E)advising and
				enrolling shareholders;
							(F)issuing stock;
				and
							(G)seed capital for
				resource development.
							(4)Additional
				compensation
							(A)In
				generalThe Secretary shall offer as compensation under this
				subsection such additional forms of compensation as the Secretary considers
				appropriate, including grants and loan guarantees to be used for planning,
				development and other purposes for which Native Corporations are organized
				under this Act and any additional financial compensation.
							(B)AllocationAny
				additional compensation offered under this paragraph shall be allocated among
				the 5 Urban Corporations on a pro rata basis based on the number of
				shareholders in each Urban Corporation.
							(b)Acceptance or
				rejection of offer
						(1)In
				generalNot later than 1 year after the date of the offer of
				compensation from the Secretary under subsection (a), the each of the Urban
				Corporations for Haines, Ketchikan, Petersburg, Tenakee, and Wrangell shall
				accept or reject the offer.
						(2)ResolutionTo
				accept or reject the offer, each such Urban Corporation shall provide to the
				Secretary a properly executed and certified corporate resolution that states
				that the offer proposed by the Secretary was voted on, and either approved or
				rejected, by a majority of the shareholders of the Urban Corporation.
						(3)Rejection of
				offerIf the offer is rejected—
							(A)the Secretary, in
				consultation with representatives of the Urban Corporation that rejected the
				offer and the Regional Corporation for Southeast Alaska, shall revise the
				offer; and
							(B)the Urban
				Corporation shall have an additional 180 days within which to accept or reject
				the revised offer.
							(c)Withdrawal and
				conveyance of land and titleNot later than 180 days after
				receipt of a corporate resolution of an Urban Corporation approving an offer of
				the Secretary under subsection (b)(1), the Secretary shall (as
				appropriate)—
						(1)withdraw the
				land;
						(2)convey to the
				Urban Corporation title to the surface estate of the land; and
						(3)convey to the
				Regional Corporation for Southeast Alaska title the subsurface estate for the
				land.
						(d)Conveyance of
				roads, trails, log transfer facilities, leases, and
				appurtenancesThe Secretary shall, without consideration of
				compensation, convey to the Urban Corporations of Haines, Ketchikan,
				Petersburg, Tenakee, and Wrangell, by quitclaim deed or patent, all right,
				title, and interest of the United States in all roads, trails, log transfer
				facilities, leases, and appurtenances on or related to the land conveyed to the
				Corporations pursuant to subsection (c).
					(e)Settlement
				trust
						(1)In
				generalThe Urban Corporations of Haines, Ketchikan, Petersburg,
				Tenakee, and Wrangell may establish a settlement trust in accordance with
				section 39 for the purposes of promoting the health, education, and welfare of
				the trust beneficiaries, and preserving the Native heritage and culture, of the
				communities of Haines, Ketchikan, Petersburg, Tenakee, and Wrangell,
				respectively.
						(2)Proceeds and
				incomeThe proceeds and income from the principal of a trust
				established under paragraph (1) shall—
							(A)first be applied to
				the support of those enrollees, and the descendants of the enrollees, who are
				elders or minor children; and
							(B)then to the
				support of all other
				enrollees.
							.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 and the amendments made by this Act.
		
